             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 1 of 36




 1     Thomas C. Patton, OSB No. 963889
       Thomas C. Patton, P.C.
 2     Email: Tom@TomPattonLaw.Com
       8 North State Street, Suite 301
 3
       Lake Oswego, OR 97034
 4     Telephone: (503) 546 -3357
       Facsimile: (503) 636-8512
 5
              Attorney for Plaintiffs
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF OREGON
10
                                           PORTLAND DIVISION
11

12     SCOTT VAN DER ZANDEN, and SUSIE               )
       VAN DER ZANDEN,                               )   Case No. ________________
13                                                   )
                      Plaintiffs,                    )   PLAINTIFFS’ COMPLAINT AND
14            vs.                                    )   DEMAND FOR JURY TRIAL
                                                     )
15     MONSANTO COMPANY, INC, a Foreign              )   Civil Action for Strict Liability, Breach of
       Corporation,                                  )   Implied Warranty, Negligence, Punitive
16
                                                     )   Damages, Loss of Consortium
17                                                   )
                      Defendant.                     )
18                                                   )
                                                     )
19

20            COMES NOW Plaintiffs, by and through their undersigned attorney, for cause of action

21     against defendant alleges as follows:

22                                             I. INTRODUCTION
23            1. In 1970, defendant Monsanto Company, Inc., discovered the herbicidal properties of
24     glyphosate and began marketing it in products in 1974 under the brand name Roundup®.
25     Roundup® is a non-selective herbicide used to kill weeds that commonly compete with farmed
26
     Page 1 – COMPLAINT
                                                                                         THOMAS C. PATTON, PC
                                                                                              Attorneys at Law
                                                                                       8 North State Street, Suite 301
                                                                                        Lake Oswego, Oregon 97034
                                                                                         Telephone (503) 546-3357
                                                                                          Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 2 of 36




 1     crops. By 2001, glyphosate had become the most-used active ingredient in American

 2     agriculture with 85-90 million pounds used annually. Its use grew to 185 million pounds by

 3     2007. As of 2013, glyphosate was the world’s most widely used herbicide.
 4            2. Monsanto is a multinational agricultural biotechnology corporation based in St.
 5     Louis, Missouri. It is the world’s leading producer of glyphosate. As of 2009, Monsanto was
 6     also the leading producer of seeds, accounting for 27% of the world seed market. The majority
 7     of these seeds are the Roundup Ready® brand. The stated advantage of Roundup Ready® crops
 8
       is that they substantially improve a farmer’s ability to control weeds, because glyphosate can be
 9
       sprayed in the fields during the growing season without harming their crops. In 2010, an
10
       estimated 70% of corn and cotton, and 90% of soybean fields in the U.S. were Roundup
11
       Ready®.
12
              3. Monsanto’s glyphosate products are registered in 130 countries and approved for use
13
       on over 100 different crops. They are ubiquitous in the environment. Numerous studies
14
       confirm that glyphosate is found in rivers, streams, and groundwater in agricultural areas where
15
       Roundup® is used. It has been found in food, in the urine of agricultural workers, and even in
16

17     the urine of urban dwellers who are not in direct contact with glyphosate.

18            4. On March 20, 2015, the International Agency for Research on Cancer (IARC), a

19     World Health Organization (WHO) agency, issued an evaluation of several herbicides,

20     including glyphosate. That evaluation was based in part on studies of exposures to glyphosate

21     in several countries around the world, and it traces the health implications from exposure to
22     glyphosate since 2001.
23            5. On July 29, 2015, the IARC issued the formal monograph relating to glyphosate. In
24     that monograph, the IARC Working Group provides a thorough review of the numerous studies
25     and data relating to glyphosate exposure in humans.
26
     Page 2 – COMPLAINT
                                                                                          THOMAS C. PATTON, PC
                                                                                               Attorneys at Law
                                                                                        8 North State Street, Suite 301
                                                                                         Lake Oswego, Oregon 97034
                                                                                          Telephone (503) 546-3357
                                                                                           Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 3 of 36




 1             6. The IARC Working Group classified glyphosate as a Group 2A herbicide, meaning

 2     that it is probably carcinogenic to humans. They also concluded that the cancers most

 3     associated with glyphosate exposure are non-Hodgkin’s lymphoma and other hematopoietic
 4     cancers, including lymphocytic lymphoma/chronic lymphocytic leukemia, B-cell lymphoma,
 5     and multiple myeloma.
 6             7. The IARC evaluation is significant, and confirms what has been believed for years:
 7     that glyphosate is toxic to humans.
 8
               8. Nevertheless, Monsanto, since it began selling Roundup®, has represented it as safe
 9
       to humans and the environment. Indeed, Monsanto has repeatedly proclaimed and continues to
10
       proclaim to the world, and particularly to US consumers, that glyphosate-based herbicides,
11
       including Roundup®, create no unreasonable risks to human health or the environment.
12
                                      II. JURISDICTION AND VENUE
13
               9. Jurisdiction is conferred upon this Court by 28 U.S.C. §1332, diversity jurisdiction,
14

15     because the case is between citizens of different states, and the amount in controversy exceeds

16     $75,000.
17
               10. Plaintiffs request that this Court invoke its supplemental jurisdiction pursuant to 28
18
       U.S.C. § 1367 with respect to the causes of action based upon Oregon law, because the state
19
       claims arise from the same nucleus of operative facts as the federal claims.
20

21             11. Venue is appropriate in the District of Oregon pursuant to 28 U.S.C. §1391(b)

22     because the claims arose in this judicial district.
23     /////
24
       /////
25
       /////
26
     Page 3 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 4 of 36




 1                                                III. PARTIES

 2                                                 Plaintiffs
              12. Plaintiff Scott VanDerZanden is a private US citizen, and at all material times was a
 3

 4     resident of Forrest Grove, Oregon. Mr. VanDerZanden lives on his farm and regularly used

 5     Monsanto’s Roundup® and other glyphosate-containing products for decades and suffered

 6     severe physical, economic, and emotional injuries as a result, including but not limited to non-
 7     Hodgkin’s lymphoma diagnosed in 2009. Plaintiff Susie VanDerZanden is a private US citizen
 8
       and was and is the wife of Mr. VanDerZanden, and resides with him on their farm in Forrest
 9
       Grove. As a result of Mr. VanDerZanden’s use of Roundup® and resulting injuries, she
10
       suffered the loss of his love and companionship and seeks damages for loss of consortium.
11

12                                                Defendant

13            13. Defendant Monsanto Company, Inc., (Monsanto) is a Delaware corporation with its

14     principal place of business in Saint Louis, Missouri. At all material times, Monsanto was the
15
       entity that discovered the herbicidal properties of glyphosate and the manufacturer of
16
       Roundup®. Monsanto has regularly transacted and conducted business within the state of
17
       Oregon, and has derived substantial revenue from goods and products, including Roundup®,
18
       used in the state of Oregon. Monsanto expected their acts to have consequences within the state
19

20     of Oregon, and derived substantial revenue from interstate commerce.

21            14. On information and belief, in committing the acts alleged herein, each and every
22     agent, managing agent, representative, and/or employee, of Monsanto was working within the
23
       course and scope of said agency, management, representation and/or employment with the
24
       knowledge, consent, ratification, and authorization of Monsanto and its directors, officers, and
25
       managing agents, in furtherance of Monsanto’s financial interests.
26
     Page 4 – COMPLAINT
                                                                                          THOMAS C. PATTON, PC
                                                                                               Attorneys at Law
                                                                                        8 North State Street, Suite 301
                                                                                         Lake Oswego, Oregon 97034
                                                                                          Telephone (503) 546-3357
                                                                                           Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 5 of 36




 1                                                  IV. FACTS

 2
              15. Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of
 3
       herbicidal products around the world.
 4
              16. Plants treated with glyphosate translocate the systemic herbicide to their roots, shoot
 5
       regions, and fruit, where it interferes with the plant’s ability to form the aromatic amino acids
 6
       necessary for protein synthesis.
 7

 8            17. Treated plants generally die within two to three days. Because plants absorb

 9     glyphosate, it cannot be completely removed by washing or peeling produce, or by milling,

10     baking, or brewing grains.

11            18. For 40 years, farms in Oregon and around the world have used Roundup® without

12     knowing the dangers its use poses. That is because when Monsanto first introduced Roundup®,
13     it touted glyphosate as a technological breakthrough because it could kill almost any weed
14     without causing harm to people or the environment. Of course, history has shown that to be
15     untrue. According to the WHO, the main chemical ingredient in Roundup® - glyphosate – is a
16
       probable cause of cancer. Those most at risk are farm owners and workers and others with
17
       workplace exposure to Roundup®, such as those in garden centers, nurseries, and landscapers.
18
              19. Monsanto assured the public that Roundup® was harmless. To prove it, Monsanto
19
       championed falsified data and attacked legitimate studies that revealed its dangers. Monsanto
20
       led a prolonged campaign of misinformation to convince government agencies, farmers, and the
21
       general public that Roundup® was safe.
22
                           The Discovery of Glyphosate and Development of Roundup®
23
              20. The herbicidal properties of glyphosate were discovered in 1970 by Monsanto
24
       chemist John Franz. The first glyphosate-based herbicide was introduced to the market in the
25
26     mid-1970s under the brand name Roundup®. From the outset, Monsanto marketed Roundup®

     Page 5 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 6 of 36




 1     as a “safe” general-purpose herbicide for widespread commercial and consumer use. Monsanto

 2     still markets Roundup® as safe today.

 3                              Registration of Herbicides Under Federal Law
 4             21. The manufacture, formulation and distribution of herbicides, such as Roundup®,
 5     are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or
 6     “Act”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the
 7     Environmental Protection Agency (“EPA” or “Agency”) prior to their distribution, sale, or use,
 8
       except as described by the Act. 7 U.S.C. § 136a(a).
 9
               22. Because pesticides are toxic to plants, animals, and humans, at least to some degree,
10
       the EPA requires as part of the registration process, among other things, a variety of tests to
11
       evaluate the potential for exposure to pesticides’ toxicity to people and other potential non-
12
       target organisms, and other adverse effects on the environment. Registration by the EPA,
13
       however, is not an assurance or finding of safety. The determination the Agency must make in
14
       registering or re-registering a product is not that the product is “safe,” but rather that use of the
15
       product in accordance with its label directions “will not generally cause unreasonable adverse
16

17     effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).

18             23. FIFRA defines “unreasonable adverse effects on the environment” to mean “any

19     unreasonable risk to man or the environment, taking into account the economic, social, and

20     environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

21     requires EPA to make a risk/benefit analysis in determining whether a registration should be
22     granted or allowed to continue to be sold in commerce.
23             24. The EPA registered Roundup® for distribution, sale, and manufacture in the United
24     States and the State of Oregon.
25     /////
26
     Page 6 – COMPLAINT
                                                                                              THOMAS C. PATTON, PC
                                                                                                   Attorneys at Law
                                                                                            8 North State Street, Suite 301
                                                                                             Lake Oswego, Oregon 97034
                                                                                              Telephone (503) 546-3357
                                                                                               Facsimile (503) 636-8512
              Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 7 of 36




 1            25. FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

 2     conduct the health and safety testing of pesticide products. The EPA has protocols governing

 3     the conduct of tests required for registration and the laboratory practices that must be followed
 4     in conducting these tests. The data produced by the registrant must be submitted to the EPA for
 5     review and evaluation. The government is not required, nor is it able, however, to perform the
 6     product tests that are required of the manufacturer.
 7            26. The evaluation of each pesticide product distributed, sold, or manufactured is
 8
       completed at the time the product is initially registered. The data necessary for registration of a
 9
       pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide
10
       products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-
11
       1. In order to reevaluate these pesticides, the EPA is demanding the completion of additional
12
       tests and the submission of data for the EPA’s review and evaluation.
13
              27. In the case of glyphosate, and therefore Roundup®, the EPA had planned on
14
       releasing its preliminary risk assessment —in relation to the re-registration process—no later
15
       than July 2015. The EPA completed its review of glyphosate in early 2015, but it delayed
16

17     releasing the risk assessment pending further review in light of the WHO’s health-related

18     findings.

19           Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup®

20            28. Based on early studies that glyphosate could cause cancer in laboratory animals,

21     the EPA originally classified glyphosate as possibly carcinogenic to humans (Group C) in 1985.
22     After pressure from Monsanto, including contrary studies it provided to the EPA, the EPA
23     changed its classification to evidence of non-carcinogenicity in humans (Group E) in 1991. In so
24     classifying glyphosate, however, the EPA made clear that the designation did not mean the
25     chemical does not cause cancer: “It should be emphasized, however, that designation of an
26
     Page 7 – COMPLAINT
                                                                                            THOMAS C. PATTON, PC
                                                                                                 Attorneys at Law
                                                                                          8 North State Street, Suite 301
                                                                                           Lake Oswego, Oregon 97034
                                                                                            Telephone (503) 546-3357
                                                                                             Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 8 of 36




 1     agent in Group E is based on the available evidence at the time of evaluation and should not be

 2     interpreted as a definitive conclusion that the agent will not be a carcinogen under any

 3     circumstances.”
 4             29. On two occasions, the EPA found that the laboratories hired by Monsanto to test
 5     the toxicity of its Roundup® products for registration purposes committed fraud.
 6             30. In the first instance, Monsanto, in seeking initial registration of Roundup® by EPA,
 7     hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide toxicology
 8
       studies relating to Roundup®. IBT performed about 30 tests on glyphosate and glyphosate-
 9
       containing products, including nine of the 15 residue studies needed to register Roundup®.
10
               31. In 1976, the United States Food and Drug Administration (“FDA”) performed an
11
       inspection of IBT that revealed discrepancies between the raw data and the final report relating
12
       to the toxicological impacts of glyphosate. The EPA subsequently audited IBT; it, too, found the
13
       toxicology studies conducted for the Roundup® herbicide to be invalid. An EPA reviewer
14
       stated, after finding “routine falsification of data” at IBT, that it was “hard to believe the
15
       scientific integrity of the studies when they said they took specimens of the uterus from male
16

17     rabbits.”

18             32. Three top executives of IBT were convicted of fraud in 1983.

19             33. In the second incident of data falsification, Monsanto hired Craven Laboratories in

20     1991 to perform pesticide and herbicide studies, including for Roundup®. In that same year, the

21     owner of Craven Laboratories and three of its employees were indicted, and later convicted, of
22     fraudulent laboratory practices in the testing of pesticides and herbicides.
23             34. Despite the falsity of the tests that underlie its registration, within a few years of its
24     launch, Monsanto was marketing Roundup® in 115 countries.
25     /////
26
     Page 8 – COMPLAINT
                                                                                               THOMAS C. PATTON, PC
                                                                                                    Attorneys at Law
                                                                                             8 North State Street, Suite 301
                                                                                              Lake Oswego, Oregon 97034
                                                                                               Telephone (503) 546-3357
                                                                                                Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 9 of 36




 1              The Importance of Roundup® to Monsanto’s Market Dominance Profits

 2            35. The success of Roundup® was key to Monsanto’s continued reputation and

 3     dominance in the marketplace. Largely due to the success of Roundup® sales, Monsanto’s
 4     agriculture division was out-performing its chemicals division’s operating income, and that gap
 5     increased yearly. But with its patent for glyphosate expiring in the United States in the year
 6     2000, Monsanto needed a strategy to maintain its Roundup® market dominance and to ward off
 7     impending competition.
 8
              36. In response, Monsanto began the development and sale of genetically engineered
 9
       Roundup Ready® seeds in 1996. Since Roundup Ready® crops are resistant to glyphosate;
10
       farmers can spray Roundup® onto their fields during the growing season without harming the
11
       crop. This allowed Monsanto to expand its market for Roundup® even further; by 2000,
12
       Monsanto’s biotechnology seeds were planted on more than 80 million acres worldwide and
13
       nearly 70% of American soybeans were planted from Roundup Ready® seeds. It also secured
14
       Monsanto’s dominant share of the glyphosate/Roundup® market through a marketing strategy
15
       that coupled proprietary Roundup Ready® seeds with continued sales of its Roundup®
16

17     herbicide.

18            37. Through a three-pronged strategy of increased production, decreased prices, and by

19     coupling with Roundup Ready® seeds, Roundup® became Monsanto’s most profitable product.

20     In 2000, Roundup® accounted for almost $2.8 billion in sales, outselling other herbicides by a

21     margin of five to one, and accounting for close to half of Monsanto’s revenue. Today,
22     glyphosate remains one of the world's largest herbicides by sales volume.
23         Monsanto has known for decades that it falsely advertises the safety of Roundup®.
24            38. In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against
25     Monsanto based on its false and misleading advertising of Roundup® products. Specifically, the
26
     Page 9 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
                Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 10 of 36




 1     lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

 2     herbicides, including Roundup®, were “safer than table salt” and "practically non-toxic" to

 3     mammals, birds, and fish. Among the representations the NYAG found deceptive and
 4     misleading about the human and environmental safety of Roundup® are the following:
 5                a) Remember that environmentally friendly Roundup herbicide is
 6                biodegradable. It won't build up in the soil so you can use Roundup with
 7                confidence along customers' driveways, sidewalks and fences ...
 8
                  b) And remember that Roundup is biodegradable and won't build up in the soil.
 9
                  That will give you the environmental confidence you need to use Roundup
10
                  everywhere you've got a weed, brush, edging or trimming problem.
11
                  c) Roundup biodegrades into naturally occurring elements.
12
                  d) Remember that versatile Roundup herbicide stays where you put it. That
13
                  means there's no washing or leaching to harm customers' shrubs or other
14
                  desirable vegetation.
15
                  e) This non-residual herbicide will not wash or leach in the soil. It ... stays
16

17                where you apply it.

18                f) You can apply Accord1 with “confidence because it will stay where you put

19                it” it bonds tightly to soil particles, preventing leaching. Then, soon after

20                application, soil microorganisms biodegrade Accord into natural products.

21                g) Glyphosate is less toxic to rats than table salt following acute oral ingestion.
22                h) Glyphosate's safety margin is much greater than required. It has over a
23                1,000-fold safety margin in food and over a 700-fold safety margin for
24                workers who manufacture it or use it.
25
26     1
           Accord® is another glyphosate-containing product of defendant Monsanto.

     Page 10 – COMPLAINT
                                                                                                 THOMAS C. PATTON, PC
                                                                                                      Attorneys at Law
                                                                                               8 North State Street, Suite 301
                                                                                                Lake Oswego, Oregon 97034
                                                                                                 Telephone (503) 546-3357
                                                                                                  Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 11 of 36




 1              i) You can feel good about using herbicides by Monsanto. They carry a

 2              toxicity category rating of 'practically non-toxic' as it pertains to mammals,

 3              birds and fish.
 4              j) “Roundup can be used where kids and pets will play and breaks down into
 5              natural material.” This ad depicts a person with his head in the ground and
 6              a pet dog standing in an area which has been treated with Roundup
 7              39. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance
 8
       with NYAG, in which Monsanto agreed, among other things, “to cease and desist from
 9
       publishing or broadcasting any advertisements [in New York] that represent, directly or by
10
       implication” that:
11
                a) its glyphosate-containing pesticide products or any component thereof are
12
                safe, non-toxic, harmless or free from risk. ***
13
                b) its glyphosate-containing pesticide products or any component thereof
14
                manufactured, formulated, distributed or sold by Monsanto are
15
                biodegradable ***
16

17              c) its glyphosate-containing pesticide products or any component thereof stay

18              where they are applied under all circumstances and will not move through

19              the environment by any means. ***

20              d) its glyphosate-containing pesticide products or any component thereof are

21              "good" for the environment or are "known for their environmental
22              characteristics." * * *
23              e) glyphosate-containing pesticide products or any component thereof are
24              safer or less toxic than common consumer products other than herbicides;
25     /////
26
     Page 11 – COMPLAINT
                                                                                             THOMAS C. PATTON, PC
                                                                                                  Attorneys at Law
                                                                                           8 North State Street, Suite 301
                                                                                            Lake Oswego, Oregon 97034
                                                                                             Telephone (503) 546-3357
                                                                                              Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 12 of 36




 1            f) its glyphosate-containing products or any component thereof might be

 2            classified as "practically non-toxic."

 3            40. Monsanto did not alter its advertising in the same manner in any state other than
 4     New York, and on information and belief still has not done so today.
 5            41. In 2009, France’s highest court ruled that Monsanto had not told the truth about the
 6     safety of Roundup®. The French court affirmed an earlier judgement that Monsanto had falsely
 7     advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”
 8
                               Classifications and Assessments of Glyphosate
 9
              42. The IARC process for the classification of glyphosate followed the stringent
10
       procedures for the evaluation of a chemical agent. Over time, the IARC Monograph program
11
       has reviewed 980 agents. Of those reviewed, it has determined 116 agents to be Group 1
12
       (Known Human Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287
13
       agents to be Group 2B (Possible Human Carcinogens); 503 agents to be Group 3 (Not
14
       Classified); and one agent to be Probably Not Carcinogenic.
15
              43. The established procedure for IARC Monograph evaluations is described in the
16

17     IARC Programme’s Preamble. Evaluations are performed by panels of international experts,

18     selected on the basis of their expertise and the absence of actual or apparent conflicts of interest.

19            44. One year before the Monograph meeting, the meeting is announced and there is a

20     call both for data and for experts. Eight months before the Monograph meeting, the Working

21     Group membership is selected and the sections of the Monograph are developed by the Working
22     Group members. One month prior to the Monograph meeting, the call for data is closed and the
23     various draft sections are distributed among Working Group members for review and comment.
24     Finally, at the Monograph meeting, the Working Group finalizes review of all literature,
25     evaluates the evidence in each category, and completes the overall evaluation. Within two
26
     Page 12 – COMPLAINT
                                                                                            THOMAS C. PATTON, PC
                                                                                                 Attorneys at Law
                                                                                          8 North State Street, Suite 301
                                                                                           Lake Oswego, Oregon 97034
                                                                                            Telephone (503) 546-3357
                                                                                             Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 13 of 36




 1     weeks after the Monograph meeting, the summary of the Working Group findings is published

 2     in Lancet Oncology, and within a year after the meeting, the final Monograph is finalized and

 3     published.
 4              45. In assessing an agent, the IARC Working Group reviews the following information:
 5              a) human, experimental, and mechanistic data;
 6              b) all pertinent epidemiological studies and cancer bioassays; and
 7              c) representative mechanistic data. The studies must be publicly available and
 8
                have sufficient detail for meaningful review, and reviewers cannot be
 9
                associated with the underlying study.
10
                46. In March 2015, IARC reassessed glyphosate. The summary published in The
11
       Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in
12
       humans.
13
                47. On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph 112. For
14
       Volume 112, the volume that assessed glyphosate, a Working Group of 17 experts from 11
15
       countries met at IARC from March 3–10, 2015, to assess the carcinogenicity of certain
16

17     herbicides, including glyphosate. The March meeting culminated nearly a one-year review and

18     preparation by the IARC Secretariat and the Working Group, including a comprehensive review

19     of the latest available scientific evidence. According to published procedures, the Working

20     Group considered “reports that have been published or accepted for publication in the openly

21     available scientific literature” as well as “data from governmental reports that are publicly
22     available.”
23              48. The studies considered the following exposure groups: occupational exposure of
24     farmers and tree nursery workers in the United States, forestry workers in Canada and Finland,
25     /////
26
     Page 13 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 14 of 36




 1     and municipal weed-control workers in the United Kingdom; and para-occupational exposure in

 2     farming families.

 3            49. Glyphosate was identified as the second-most used household herbicide in the
 4     United States for weed control between 2001 and 2007 and the most heavily used herbicide in
 5     the world in 2012.
 6            50. Exposure pathways are identified as air (especially during spraying), water, and
 7     food. Community exposure to glyphosate is widespread and found in soil, air, surface water, and
 8
       groundwater, as well as in food.
 9
              51. The assessment of the IARC Working Group identified several case-control studies
10
       of occupational exposure in the United States, Canada, and Sweden. These studies show a
11
       human health concern from agricultural and other work-related exposure to glyphosate.
12
              52. The IARC Working Group found an increased risk between exposure to glyphosate
13
       and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the increased risk
14
       persisted after adjustment for other pesticides.
15
              53. The IARC Working Group also found that glyphosate caused DNA and
16

17     chromosomal damage in human cells. One study in community residents reported increases in

18     blood markers of chromosomal damage (micronuclei) after glyphosate formulations were

19     sprayed.

20            54. In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare

21     tumor, renal tubule carcinoma. A second study reported a positive trend for hemangiosarcoma in
22     male mice. Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies. A
23     glyphosate formulation promoted skin tumors in an initiation-promotion study in mice.
24            55. The IARC Working Group also noted that glyphosate has been detected in the urine
25     of agricultural workers, indicating absorption. Soil microbes degrade glyphosate to
26
     Page 14 – COMPLAINT
                                                                                        THOMAS C. PATTON, PC
                                                                                             Attorneys at Law
                                                                                      8 North State Street, Suite 301
                                                                                       Lake Oswego, Oregon 97034
                                                                                        Telephone (503) 546-3357
                                                                                         Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 15 of 36




 1     aminoethyl phosphoric acid (AMPA). Blood AMPA detection after exposure suggests intestinal

 2     microbial metabolism in humans.

 3             56. The IARC Working Group further found that glyphosate and glyphosate
 4     formulations induced DNA and chromosomal damage in mammals, and in human and animal
 5     cells in utero.
 6             57. The IARC Working Group also noted genotoxic, hormonal, and enzymatic effects
 7     in mammals exposed to glyphosate. Essentially, glyphosate inhibits the biosynthesis of aromatic
 8
       amino acids, which leads to several metabolic disturbances, including the inhibition of protein
 9
       and secondary product biosynthesis and general metabolic disruption.
10
               58. The IARC Working Group also reviewed an Agricultural Health Study, consisting
11
       of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina.
12
       While this study differed from others in that it was based on a self-administered questionnaire,
13
       the results support an association between glyphosate exposure and Multiple Myeloma, Hairy
14
       Cell Leukemia (HCL), and Chronic Lymphocytic Leukemia (CLL), in addition to several other
15
       cancers.
16

17                Other Earlier Findings About Glyphosate’s Dangers to Human Health

18             59. The EPA has a technical fact sheet, as part of its Drinking Water and Health,

19     National Primary Drinking Water Regulations publication, relating to glyphosate. This technical

20     fact sheet predates the IARC March 20, 2015, evaluation. The fact sheet describes the release

21     patterns for glyphosate as follows:
22             Release Patterns
23             60. Glyphosate is released to the environment in its use as a herbicide for controlling
24     woody and herbaceous weeds on forestry, right-of-way, cropped and non-cropped sites. These
25     sites may be around water and in wetlands. It may also be released to the environment during its
26
     Page 15 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 16 of 36




 1     manufacture, formulation, transport, storage, disposal, and cleanup, and from spills. Since

 2     glyphosate is not a listed chemical in the Toxics Release Inventory, data on releases during its

 3     manufacture and handling are not available. Occupational workers and home gardeners may be
 4     exposed to glyphosate by inhalation and dermal contact during spraying, mixing, and cleanup.
 5     They may also be exposed by touching soil and plants to which glyphosate was applied.
 6     Occupational exposure may also occur during glyphosate's manufacture, transport storage, and
 7     disposal.
 8
              61. In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in
 9
       California, the state with the most comprehensive program for reporting of pesticide-caused
10
       illness, glyphosate was the third most commonly-reported cause of pesticide illness among
11
       agricultural workers.
12
                               Recent Worldwide Bans on Roundup®/Glyphosate
13
              62. Several countries around the world have instituted bans on the sale of Roundup®
14
       and other glyphosate-containing herbicides, both before and since IARC first announced its
15
       assessment for glyphosate in March 2015, and more countries undoubtedly will follow suit as
16

17     the dangers of the use of Roundup® are more widely known. The Netherlands issued a ban on

18     all glyphosate-based herbicides in April 2014, including Roundup®, which took effect by the

19     end of 2015. In issuing the ban, the Dutch Parliament member who introduced the successful

20     legislation stated: “Agricultural pesticides in user-friendly packaging are sold in abundance to

21     private persons. In garden centers, Roundup® is promoted as harmless, but unsuspecting
22     customers have no idea what the risks of this product are. Especially children are sensitive to
23     toxic substances and should therefore not be exposed to it.”
24            63. The Brazilian Public Prosecutor in the Federal District requested that the Brazilian
25     Justice Department suspend the use of glyphosate.
26
     Page 16 – COMPLAINT
                                                                                          THOMAS C. PATTON, PC
                                                                                               Attorneys at Law
                                                                                        8 North State Street, Suite 301
                                                                                         Lake Oswego, Oregon 97034
                                                                                          Telephone (503) 546-3357
                                                                                           Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 17 of 36




 1              64. France banned the private sale of Roundup® and glyphosate following the IARC

 2     assessment for Glyphosate.

 3              65. Bermuda banned both the private and commercial sale of glyphosates, including
 4     Roundup®. The Bermuda government explained its ban as follows: “Following a recent
 5     scientific study carried out by a leading cancer agency, the importation of weed spray
 6     ‘Roundup’ has been suspended.”
 7              66. The Sri Lankan government banned the private and commercial use of glyphosates,
 8
       particularly out of concern that glyphosate has been linked to fatal kidney disease in agricultural
 9
       workers.
10
                67. The government of Columbia announced its ban on using Roundup® and
11
       glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine, because of the
12
       WHO’s finding that glyphosate is probably carcinogenic.
13
                            Equitable Tolling of Applicable Statute of Limitations
14
                68. Plaintiffs incorporate by reference all prior paragraphs of this Complaint as if fully
15
       set forth herein.
16

17              69. The running of any statute of limitations has been tolled by reason of Defendant’s

18     fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,

19     actively concealed from Plaintiffs the true risks associated with Roundup® and glyphosate.

20              70. At all relevant times, Defendant has maintained that Roundup® is safe, non-toxic,

21     and non-carcinogenic.
22              71. Indeed, even as of May 2019, and in the wake of three juries finding otherwise,
23     Defendant continued to represent to the public that glyphosate, the active ingredient in
24     Roundup® brand herbicides and other glyphosate-based herbicides, is safe.
25     /////
26
     Page 17 – COMPLAINT
                                                                                             THOMAS C. PATTON, PC
                                                                                                  Attorneys at Law
                                                                                           8 North State Street, Suite 301
                                                                                            Lake Oswego, Oregon 97034
                                                                                             Telephone (503) 546-3357
                                                                                              Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 18 of 36




 1            72. As a result of Defendant’s actions, Plaintiffs were unaware, and could not

 2     reasonably know or have learned through reasonable diligence that Roundup® and/or

 3     glyphosate contact, exposed Plaintiffs to the risks alleged herein and that those risks were the
 4     direct and proximate result of Defendant’s acts and omissions.
 5            73. Furthermore, Defendant is estopped from relying on any statute of limitations
 6     because of its fraudulent concealment of the true character, quality and nature of Roundup®.
 7     Defendant was under a duty to disclose the true character, quality, and nature of Roundup®
 8
       because this was non-public information over which Defendant had and continues to have
 9
       exclusive control, and because Defendant knew that this information was not available to
10
       Plaintiffs or to distributors of Roundup®. In addition, Defendant is estopped from relying on
11
       any statute of limitations because of its intentional concealment of these facts.
12
              74. Plaintiffs had no knowledge that Defendant was engaged in the wrongdoing alleged
13
       herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant, Plaintiffs
14
       could not have reasonably discovered the wrongdoing at any time prior. Also, the economics of
15
       this fraud should be considered. Defendant had the ability to and did spend enormous amounts
16

17     of money in furtherance of its purpose of marketing, promoting and/or distributing a profitable

18     herbicide, notwithstanding the known or reasonably known risks. Plaintiffs and medical

19     professionals could not have afforded and could not have possibly conducted studies to

20     determine the nature, extent, and identity of related health risks, and were forced to rely on only

21     the Defendant’s representations. Accordingly, Defendant is precluded by the discovery rule
22     and/or the doctrine of fraudulent concealment from relying upon any statute of limitations.
23            75. Plaintiff Scott VanDerZanden began using and being exposed to Roundup® in his
24     childhood while working on and around farms growing up. He began using Roundup® and
25     other glyphosate-containing products on his own home and farm property in about 1998. After a
26
     Page 18 – COMPLAINT
                                                                                             THOMAS C. PATTON, PC
                                                                                                  Attorneys at Law
                                                                                           8 North State Street, Suite 301
                                                                                            Lake Oswego, Oregon 97034
                                                                                             Telephone (503) 546-3357
                                                                                              Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 19 of 36




 1     lifetime of exposure to Roundup® and glyphosate, he was diagnosed with non-Hodgkin’s

 2     lymphoma in 2009. In December 2017, Mr. VanDerZanden was advised by his doctor to stop

 3     using Roundup®. In May 2019, he discovered that his non-Hodgkin’s lymphoma was likely
 4     caused by his use of Roundup®.
 5                                             V. CAUSES OF ACTION
 6
                                                       Count I.
 7
                                            Strict Liability (Design Defect)
 8
               76. Plaintiffs re-alleges and incorporates herein the preceding paragraphs of this
 9

10     Complaint as if set forth in full.

11             77. Plaintiffs bring this strict liability claim against Monsanto for defective design.

12             78. At all times relevant to this litigation, Monsanto engaged in the business of testing,
13     developing, manufacturing, selling, distributing, marketing, packaging design, and promotion of
14
       Roundup® products, which are defective and unreasonably dangerous to consumers, including
15
       Plaintiffs, thereby placing Roundup® products into the stream of commerce. These actions were
16
       under the ultimate control and supervision of Monsanto. At all times relevant to this litigation,
17

18     Monsanto designed, researched, developed, manufactured, produced, tested, assembled, labeled,

19     advertised, promoted, marketed, sold, and distributed the Roundup® products used by the

20     Plaintiffs, as described above.
21
               79. At all times relevant to this litigation, Roundup® products were manufactured,
22
       designed, and labeled in an unsafe, defective, and inherently dangerous manner that was
23
       dangerous for use by or exposure to the public, and, in particular, the Plaintiffs.
24
               80. At all times relevant to this litigation, Roundup® products reached the intended
25
26     consumers, handlers, and users or other persons coming into contact with these products in

     Page 19 – COMPLAINT
                                                                                               THOMAS C. PATTON, PC
                                                                                                    Attorneys at Law
                                                                                             8 North State Street, Suite 301
                                                                                              Lake Oswego, Oregon 97034
                                                                                               Telephone (503) 546-3357
                                                                                                Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 20 of 36




 1     Oregon and throughout the United States, including Plaintiffs, without substantial change in

 2     their condition as designed, manufactured, sold, distributed, labeled, and marketed by
 3
       Monsanto.
 4
              81. Roundup® products, as researched, tested, developed, designed, licensed,
 5
       manufactured, packaged, labeled, distributed, sold, and marketed by Monsanto were defective in
 6
       design and formulation in that when they left the hands of the manufacturers and/or suppliers,
 7

 8     they were unreasonably dangerous and dangerous to an extent beyond that which an ordinary

 9     consumer would contemplate.
10            82. Roundup® products, as researched, tested, developed, designed, licensed,
11
       manufactured, packaged, labeled, distributed, sold, and marketed by Monsanto, were defective
12
       in design and formulation in that when they left the hands of the manufacturers and/or suppliers,
13
       the foreseeable risks exceeded the alleged benefits associated with their design and formulation.
14

15            83. At all times relevant to this action, Monsanto knew or had reason to know that

16     Roundup® products were defective and were inherently dangerous and unsafe when used in the

17     manner instructed and provided by Monsanto.
18            84. Therefore, at all times relevant to this litigation, Roundup® products, as researched,
19
       tested, developed, designed, licensed, manufactured, packaged, labeled, distributed, sold, and
20
       marketed by Monsanto were defective in design and formulation, in one or more of the
21
       following ways:
22

23            a) When placed in the stream of commerce, Roundup® products were defective in

24     design and formulation, and, consequently, dangerous to an extent beyond that which an

25     ordinary consumer would contemplate.
26
     Page 20 – COMPLAINT
                                                                                          THOMAS C. PATTON, PC
                                                                                               Attorneys at Law
                                                                                        8 North State Street, Suite 301
                                                                                         Lake Oswego, Oregon 97034
                                                                                          Telephone (503) 546-3357
                                                                                           Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 21 of 36




 1              b) When placed in the stream of commerce, Roundup® products were unreasonably

 2     dangerous in that they were hazardous and posed a grave risk of cancer and other serious
 3
       illnesses when used in a reasonably anticipated manner.
 4
                c) When placed in the stream of commerce, Roundup® products contained unreasonably
 5
       dangerous design defects and were not reasonably safe when used in a reasonably anticipated or
 6
       intended manner.
 7

 8              d) Monsanto did not sufficiently test, investigate, or study Roundup® products and,

 9     specifically, the active ingredient glyphosate.
10              e) Exposure to Roundup® and glyphosate-containing products presents a risk of harmful
11
       side effects that outweigh any potential utility stemming from the use of the herbicide.
12
                f) At the time of marketing its Roundup® products, Roundup® was defective in that
13
       exposure to Roundup® and specifically, its active ingredient glyphosate, could result in cancer
14

15     and other severe illnesses and injuries.

16              g) Monsanto did not conduct adequate post-marketing surveillance of its Roundup®

17     products.
18              h) Monsanto could have employed safer alternative designs and formulations.
19
                85. Plaintiffs were exposed to Roundup® products in the course of working on their
20
       farm, as described above, without knowledge of their dangerous characteristics.
21
                86. At all times relevant to this litigation, Plaintiffs used and/or were exposed to the use
22

23     of Roundup® products in an intended or reasonably foreseeable manner without knowledge of

24     their dangerous characteristics.

25     /////
26
     Page 21 – COMPLAINT
                                                                                             THOMAS C. PATTON, PC
                                                                                                  Attorneys at Law
                                                                                           8 North State Street, Suite 301
                                                                                            Lake Oswego, Oregon 97034
                                                                                             Telephone (503) 546-3357
                                                                                              Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 22 of 36




 1             87. Plaintiffs could not have reasonably discovered the defects and risks associated with

 2     Roundup® or glyphosate-containing products before or at the time of exposure.
 3
               88. The harm caused by Roundup® products far outweighed their benefit, rendering
 4
       these products dangerous to an extent beyond that which an ordinary consumer would
 5
       contemplate. Roundup® products were and are more dangerous than alternative products and
 6
       Monsanto could have designed Roundup® products (including their packaging and sales aids) to
 7

 8     make them less dangerous. Indeed, at the time that Monsanto designed Roundup® products, the

 9     state of the industry’s scientific knowledge was such that a less risky design or formulation was
10     attainable.
11
               89. At the time Roundup® products left Monsanto’s control, there was a practical,
12
       technically feasible, and safer alternative design that would have prevented the harm without
13
       substantially impairing the reasonably anticipated or intended function of those herbicides.
14

15             90. Monsanto’s defective design of Roundup® products was willful, wanton, fraudulent,

16     malicious, and conducted with reckless disregard for the health and safety of users of the

17     Roundup® products, including the Plaintiffs herein.
18             91. Therefore, as a result of the unreasonably dangerous condition of its Roundup®
19
       products, Monsanto is strictly liable to Plaintiffs.
20
               92. The defects in Roundup® products caused or contributed to cause Plaintiffs’ grave
21
       injuries, and, but for Monsanto’s misconduct and omissions, Plaintiffs would not have sustained
22

23     their injuries.

24             93. Monsanto’s conduct, as described above, was reckless. Monsanto risked the lives of

25     consumers and users of its products, including Plaintiffs, with knowledge of the safety problems
26
     Page 22 – COMPLAINT
                                                                                          THOMAS C. PATTON, PC
                                                                                               Attorneys at Law
                                                                                        8 North State Street, Suite 301
                                                                                         Lake Oswego, Oregon 97034
                                                                                          Telephone (503) 546-3357
                                                                                           Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 23 of 36




 1     associated with Roundup® and glyphosate-containing products, and suppressed this knowledge

 2     from the general public. Monsanto made conscious decisions not to redesign, warn, or inform
 3
       the unsuspecting public. Monsanto’s reckless conduct warrants an award of aggravated
 4
       damages.
 5
               94. As a direct and proximate result of Monsanto placing defective Roundup® products
 6
       into the stream of commerce, Plaintiffs have suffered and continue to suffer grave injuries, and
 7

 8     have endured physical pain and discomfort, as well as economic hardship, including

 9     considerable financial expenses for medical care and treatment.
10                                                 COUNT II.
11
                                       Strict Liability (Failure to Warn)
12

13             95. Plaintiffs re-alleges and incorporates herein the preceding paragraphs of this

14     Complaint as if set forth in full.

15             96. Plaintiffs bring this strict liability claim against Monsanto for failure to warn.

16             97. At all times relevant to this litigation, Monsanto engaged in the business of testing,
17     developing, designing, manufacturing, marketing, selling, distributing, and promoting
18     Roundup® products, which are defective and unreasonably dangerous to consumers, including
19     Plaintiffs, because they do not contain adequate warnings or instructions concerning the
20
       dangerous characteristics of Roundup® and, specifically, the active ingredient glyphosate.
21
       These actions were under the ultimate control and supervision of Monsanto.
22
               98. Monsanto researched, developed, designed, tested, manufactured, inspected, labeled,
23
       distributed, marketed, promoted, sold, and otherwise released into the stream of commerce
24
       Roundup® products, and in the course of same, directly advertised or marketed the products to
25
26
     Page 23 – COMPLAINT
                                                                                             THOMAS C. PATTON, PC
                                                                                                  Attorneys at Law
                                                                                           8 North State Street, Suite 301
                                                                                            Lake Oswego, Oregon 97034
                                                                                             Telephone (503) 546-3357
                                                                                              Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 24 of 36




 1     consumers and end users, including the Plaintiffs, and therefore had a duty to warn of the risks

 2     associated with the use of Roundup® and glyphosate-containing products.

 3              99. At all times relevant to this litigation, Monsanto had a duty to properly test, develop,
 4     design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain supply,
 5     provide proper warnings, and take such steps as necessary to ensure that Roundup® products
 6     did not cause users and consumers to suffer from unreasonable and dangerous risks. Monsanto
 7     had a continuing duty to warn the Plaintiffs of the dangers associated with Roundup® use and
 8
       exposure. Monsanto, as manufacturer, seller, promoter, marketer, or distributor of chemical
 9
       herbicides, is held to the knowledge of an expert in the field.
10
                100. At the time of manufacture, Monsanto could have provided the warnings or
11
       instructions regarding the full and complete risks of Roundup® and glyphosate-containing
12
       products because it knew or should have known of the unreasonable risks of harm associated
13
       with the use of and/or exposure to such products.
14
                101. At all times relevant to this litigation, Monsanto failed to investigate, study, or test,
15
       and promoted the safety or minimized the dangers to users and consumers of its product and to
16

17     those who would foreseeably use or be harmed by these herbicides, including Plaintiffs.

18              102. Despite the fact that Monsanto knew or should have known that Roundup® posed a

19     grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks associated

20     with use and exposure. The dangerous propensities of these products and the carcinogenic

21     characteristics of glyphosate, as described above, were known to Monsanto, or scientifically
22     knowable to Monsanto through appropriate research and testing by known methods, at the time
23     it distributed, marketed, promoted, supplied, or sold the product, and not known to end users
24     and consumers, such as Plaintiffs.
25     /////
26
     Page 24 – COMPLAINT
                                                                                               THOMAS C. PATTON, PC
                                                                                                    Attorneys at Law
                                                                                             8 North State Street, Suite 301
                                                                                              Lake Oswego, Oregon 97034
                                                                                               Telephone (503) 546-3357
                                                                                                Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 25 of 36




 1              103. These products created significant risks of serious bodily harm to consumers, as

 2     alleged herein, and Monsanto failed to adequately warn consumers and reasonably foreseeable

 3     users of the risks of exposure to its products. Monsanto has wrongfully concealed information
 4     concerning the dangerous nature of Roundup® and its active ingredient glyphosate, and further
 5     made false and/or misleading statements concerning the safety of Roundup® and glyphosate.
 6              104. At all times relevant to this litigation, Roundup® products reached the intended
 7     consumers, handlers, and users or other persons coming into contact with these products in
 8
       Oregon and throughout the United States, including Plaintiffs, without substantial change in
 9
       their condition as designed, manufactured, sold, distributed, labeled, promoted, and marketed by
10
       Monsanto.
11
                105. Plaintiffs were exposed to Roundup® products in the course of their employment
12
       and/or personal use of Roundup, without knowledge of its dangerous characteristics.
13
                106. At all times relevant to this litigation, Plaintiffs used and/or were exposed to the use
14
       of Roundup® products in their intended or reasonably foreseeable manner without knowledge
15
       of their dangerous characteristics.
16

17              107. Plaintiffs could not have reasonably discovered the defects and risks associated

18     with Roundup® or glyphosate-containing products prior to or at the time of Plaintiffs’ exposure.

19     Plaintiffs relied upon the skill, superior knowledge, and judgment of Monsanto.

20              108. These products were defective because the minimal warnings disseminated with

21     Roundup® products were inadequate, and they failed to communicate adequate information on
22     the dangers and safe use/exposure and failed to communicate warnings and instructions that
23     were appropriate and adequate to render the products safe for their ordinary, intended, and
24     reasonably foreseeable uses, including agricultural and landscaping applications.
25     /////
26
     Page 25 – COMPLAINT
                                                                                             THOMAS C. PATTON, PC
                                                                                                  Attorneys at Law
                                                                                           8 North State Street, Suite 301
                                                                                            Lake Oswego, Oregon 97034
                                                                                             Telephone (503) 546-3357
                                                                                              Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 26 of 36




 1              109. The information that Monsanto did provide or communicate failed to contain

 2     relevant warnings, hazards, and precautions that would have enabled consumers such as

 3     Plaintiffs to utilize the products safely and with adequate protection. Instead, Monsanto
 4     disseminated information that was inaccurate, false, and misleading and which failed to
 5     communicate accurately or adequately the comparative severity, duration, and extent of the risk
 6     of injuries with use of and/or exposure to Roundup® and glyphosate; continued to aggressively
 7     promote the efficacy of its products, even after it knew or should have known of the
 8
       unreasonable risks from use or exposure; and concealed, downplayed, or otherwise suppressed,
 9
       through aggressive marketing and promotion, any information or research about the risks and
10
       dangers of exposure to Roundup® and glyphosate.
11
                110. To this day, Monsanto has failed to adequately and accurately warn of the true risks
12
       of Plaintiffs’ injuries associated with the use of and exposure to Roundup® and its active
13
       ingredient glyphosate, a probable carcinogen.
14
                111. As a result of their inadequate warnings, Roundup® products were defective and
15
       unreasonably dangerous when they left the possession and/or control of Monsanto, were
16

17     distributed, marketed, and promoted by Monsanto, and used by Plaintiffs in their work.

18              112. Monsanto is liable to Plaintiffs for injuries caused by its negligent or willful failure,

19     as described above, to provide adequate warnings or other clinically relevant information and

20     data regarding the appropriate use of these products and the risks associated with the use of or

21     exposure to Roundup® and glyphosate.
22              113. The defects in Roundup® products caused or contributed to cause Plaintiffs’
23     injuries, and, but for this misconduct and omissions, Plaintiffs would not have sustained their
24     injuries.
25     /////
26
     Page 26 – COMPLAINT
                                                                                              THOMAS C. PATTON, PC
                                                                                                   Attorneys at Law
                                                                                            8 North State Street, Suite 301
                                                                                             Lake Oswego, Oregon 97034
                                                                                              Telephone (503) 546-3357
                                                                                               Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 27 of 36




 1              114. Had Monsanto provided adequate warnings and instructions and properly disclosed

 2     and disseminated the risks associated with Roundup® products, Plaintiffs could have avoided

 3     the risk of developing injuries as alleged herein.
 4              115. As a direct and proximate result of Monsanto placing defective Roundup® products
 5     into the stream of commerce, Plaintiffs have suffered severe injuries and have endured physical
 6     pain and discomfort, as well as economic hardship, including considerable financial expenses
 7     for medical care and treatment.
 8
                                                    COUNT III.
 9
                                            Breach of Implied Warranties
10
                116. Plaintiffs re-alleges and incorporates herein the preceding paragraphs of this
11
       Complaint as if set forth in full.
12
                117. At all times relevant to this litigation, Monsanto engaged in the business of testing,
13
       developing, designing, manufacturing, marketing, selling, distributing, and promoting
14
       Roundup® products, which are defective and unreasonably dangerous to consumers, including
15
       Plaintiffs, because they do not contain adequate warnings or instructions concerning the
16

17     dangerous characteristics of Roundup® and, specifically, the active ingredient glyphosate.

18     These actions were under the ultimate control and supervision of Monsanto.

19              118. Before the time that Plaintiffs were exposed to the use of Roundup® products,

20     Monsanto impliedly warranted to consumers and those exposed – including Plaintiffs – that

21     Roundup® products were of merchantable quality and safe and fit for the use for which they
22     were intended; specifically, as horticultural herbicides.
23              119. Monsanto failed to disclose, however, that Roundup® has dangerous propensities
24     when used as intended and that the use of and/or exposure to Roundup® and glyphosate-
25     /////
26
     Page 27 – COMPLAINT
                                                                                            THOMAS C. PATTON, PC
                                                                                                 Attorneys at Law
                                                                                          8 North State Street, Suite 301
                                                                                           Lake Oswego, Oregon 97034
                                                                                            Telephone (503) 546-3357
                                                                                             Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 28 of 36




 1     containing products carries and increased risk of developing sever injuries, including plaintiffs’

 2     injuries.

 3              120. Plaintiffs reasonably relied upon the skill, superior knowledge, and judgment of
 4     defendant and upon their implied warranties that Roundup® products were of merchantable
 5     quality and safe and fit for their intended purpose or use.
 6              121. Upon information and belief, Plaintiffs were at all material times in privity with
 7     defendant Monsanto.
 8
                122. Plaintiffs are the intended third-party beneficiaries of implied warranties made by
 9
       Monsanto to the purchasers and/or users of their horticultural herbicides, and as such, Plaintiffs
10
       are entitled to assert this claim.
11
                123. The Roundup® products were expected to reach, and in fact did reach, consumers
12
       and/or users, including Plaintiffs, without substantial change in the condition in which they were
13
       manufactured and sold by defendant.
14
                124. At all relevant times, defendant was aware that consumers and users of their
15
       products, including Plaintiffs, would use Roundup® products as marketed by Defendant, which
16

17     is to say that Plaintiffs were the foreseeable users of Roundup®.

18              125. Monsanto intended that Roundup® products be used in the manner in which

19     Plaintiffs were exposed to it, and Monsanto impliedly warranted each product to be of

20     merchantable quality and safe and fit for this use, despite the fact that Roundup® was not

21     adequately tested and/or researched.
22              126. In reliance upon Monsanto’s implied warranty, Plaintiffs used and were exposed to
23     Roundup® as instructed and labeled and in the foreseeable manner intended, recommended, and
24     marketed by Monsanto.
25     /////
26
     Page 28 – COMPLAINT
                                                                                            THOMAS C. PATTON, PC
                                                                                                 Attorneys at Law
                                                                                          8 North State Street, Suite 301
                                                                                           Lake Oswego, Oregon 97034
                                                                                            Telephone (503) 546-3357
                                                                                             Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 29 of 36




 1              127. Plaintiffs could not have reasonably discovered or known of the risks of serious

 2     injury associated with Roundup® or glyphosate.

 3              128. Monsanto breached their implied warranty to Plaintiffs in that Roundup® products
 4     were not of merchantable quality, safe, or fit for their intended use, and/or adequately tested.
 5     Roundup® has dangerous propensities when used as intended and can cause serious injuries,
 6     including Plaintiffs’ injuries.
 7              129. The harm caused by Roundup® products far outweighed their benefits, rendering
 8
       the products more dangerous than an ordinary consumer or user would expect and more
 9
       dangerous than alternative products.
10
                130. As a direct result of Monsanto’s wrongful acts and omissions, Plaintiff Scott
11
       VanDerZanden suffered severe and permanent physical and emotional injuries, including but
12
       not limited to his diagnosis of non-Hodgkin’s lymphoma. Plaintiffs have endured pain and
13
       suffering, have suffered economic losses (including significant expenses for medical care and
14
       treatment) and will continue to incur these expenses in the future.
15
                                                   COUNT IV.
16

17                                       Oregon Common Law - Negligence

18              131. Plaintiffs re-alleges and incorporates herein the preceding paragraphs of this

19     Complaint as if set forth in full.

20              132. Monsanto, directly or indirectly, caused Roundup® products to be packaged,

21     labeled, marketed, promoted, distributed, sold, and/or used by Plaintiffs.
22              133. At all times relevant to this litigation, Monsanto had a duty to exercise reasonable
23     care in the design, research, manufacture, marketing, advertisement, supply, promotion,
24     packaging, sale, and distribution of Roundup® products, including the duty to take all
25     /////
26
     Page 29 – COMPLAINT
                                                                                            THOMAS C. PATTON, PC
                                                                                                 Attorneys at Law
                                                                                          8 North State Street, Suite 301
                                                                                           Lake Oswego, Oregon 97034
                                                                                            Telephone (503) 546-3357
                                                                                             Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 30 of 36




 1     reasonable steps necessary to manufacture, promote, and/or sell a product that was not

 2     unreasonably dangerous to consumers and users of the product.

 3            134. At all times relevant to this litigation, Monsanto had a duty to exercise reasonable
 4     care in the marketing, advertisement, and sale of the Roundup® products. Monsanto’s duty of
 5     care owed to consumers and the general public included providing accurate, true, and correct
 6     information concerning the risks of using Roundup® and appropriate, complete, and accurate
 7     warnings concerning the potential adverse effects of exposure to Roundup®, and, in particular,
 8
       its active ingredient glyphosate.
 9
              135. At all times relevant to this litigation, Monsanto knew or, in the exercise of
10
       reasonable care, should have known of the hazards and dangers of Roundup® and specifically,
11
       the carcinogenic properties of the chemical glyphosate.
12
              136. Accordingly, at all times relevant to this litigation, Monsanto knew or, in the
13
       exercise of reasonable care, should have known that use of or exposure to its Roundup®
14
       products could cause or be associated with Plaintiffs’ injuries and thus created a dangerous and
15
       unreasonable risk of injury to the users of these products, including Plaintiffs.
16

17            137. Monsanto also knew or, in the exercise of reasonable care, should have known that

18     users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

19     associated with use of and/or exposure to Roundup® and glyphosate-containing products.

20            138. As such, Monsanto breached the duty of reasonable care and failed to exercise

21     ordinary care in the design, research, development, manufacture, testing, marketing, supply,
22     promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that
23     Monsanto manufactured, marketed, promoted, and sold defective herbicides containing the
24     chemical glyphosate, knew or had reason to know of the defects inherent in these products,
25     knew or had reason to know that a user’s or consumer’s exposure to the products created a
26
     Page 30 – COMPLAINT
                                                                                             THOMAS C. PATTON, PC
                                                                                                  Attorneys at Law
                                                                                           8 North State Street, Suite 301
                                                                                            Lake Oswego, Oregon 97034
                                                                                             Telephone (503) 546-3357
                                                                                              Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 31 of 36




 1     significant risk of harm and unreasonably dangerous side effects, and failed to prevent or

 2     adequately warn of these risks and injuries.

 3              139. Despite an ability and means to investigate, study, and test these products and to
 4     provide adequate warnings, Monsanto has failed to do so. Indeed, Monsanto has wrongfully
 5     concealed information and has further made false and/or misleading statements concerning the
 6     safety and/or exposure to Roundup® and glyphosate.
 7              140. Monsanto was negligent in the following respects:
 8
                a) Manufacturing, producing, promoting, formulating, creating, developing, designing,
 9
       selling, and/or distributing its Roundup® products without thorough and adequate pre- and post-
10
       market testing;
11
                b) Manufacturing, producing, promoting, formulating, creating, developing, designing,
12
       selling, and/or distributing Roundup® while negligently and/or intentionally concealing and
13
       failing to disclose the results of trials, tests, and studies of exposure to glyphosate, and,
14
       consequently, the risk of serious harm associated with human use of and exposure to
15
       Roundup®;
16

17              c) Failing to undertake sufficient studies and conduct necessary tests to determine

18     whether or not Roundup® products and glyphosate-containing products were safe for their

19     intended use in agriculture and horticulture;

20              d) Failing to use reasonable and prudent care in the design, research, manufacture, and

21     development of Roundup® products so as to avoid the risk of serious harm associated with the
22     prevalent use of Roundup®/glyphosate as an herbicide;
23              e) Failing to design and manufacture Roundup® products so as to ensure they were at
24     least as safe and effective as other herbicides on the market;
25     /////
26
     Page 31 – COMPLAINT
                                                                                              THOMAS C. PATTON, PC
                                                                                                   Attorneys at Law
                                                                                            8 North State Street, Suite 301
                                                                                             Lake Oswego, Oregon 97034
                                                                                              Telephone (503) 546-3357
                                                                                               Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 32 of 36




 1            f) Failing to provide adequate instructions, guidelines, and safety precautions to those

 2     persons who Monsanto could reasonably foresee would use and be exposed to its Roundup®

 3     products;
 4            g) Failing to disclose to Plaintiffs, users/consumers, and the general public that use of
 5     and exposure to Roundup® presented severe risks of cancer and other grave illnesses;
 6            h) Failing to warn Plaintiffs, consumers, and the general public that the product’s risk of
 7     harm was unreasonable and that there were safer and effective alternative herbicides available to
 8
       Plaintiffs and other consumers;
 9
              i) Systematically suppressing or downplaying contrary evidence about the risks,
10
       incidence, and prevalence of the side effects of Roundup® and glyphosate-containing products;
11
              j) Representing that its Roundup® products were safe for their intended use when, in
12
       fact, Monsanto knew or should have known that the products were not safe for their intended
13
       purpose;
14
              k) Declining to make or propose any changes to Roundup® products’ labeling or other
15
       promotional materials that would alert the consumers and the general public of the risks of
16

17     Roundup® and glyphosate;

18            l) Advertising, marketing, and recommending the use of the Roundup® products, while

19     concealing and failing to disclose or warn of the dangers known by Monsanto to be associated

20     with or caused by the use of or exposure to Roundup® and glyphosate;

21            m) Continuing to disseminate information to its consumers, which indicate or imply that
22     Monsanto’s Roundup® products are not unsafe for use in the agricultural and horticultural
23     industries; and
24            n) Continuing the manufacture and sale of its products with the knowledge that the
25     products were unreasonably unsafe and dangerous.
26
     Page 32 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 33 of 36




 1             141. Monsanto knew and/or should have known that it was foreseeable that consumers

 2     such as Plaintiffs would suffer injuries as a result of Monsanto’s failure to exercise ordinary care

 3     in the manufacturing, marketing, promotion, labeling, distribution, and sale of Roundup®.
 4             142. Plaintiffs did not know the nature and extent of the injuries that could result from
 5     the intended use of and/or exposure to Roundup® or its active ingredient glyphosate.
 6             143. Monsanto’s negligence was the proximate cause of the injuries, harm, and
 7     economic losses that Plaintiffs suffered, as described herein.
 8
               144. Monsanto’s conduct, as described above, was reckless. Monsanto regularly risked
 9
       the lives of consumers and users of its products, including Plaintiffs, with full knowledge of the
10
       dangers of these products. Monsanto has made conscious decisions not to redesign, re-label,
11
       warn, or inform the unsuspecting public, including Plaintiffs. Monsanto’s reckless conduct
12
       therefore warrants an award of aggravated or punitive damages.
13
               145. As a proximate result of Monsanto’s wrongful acts and omissions in placing
14
       defective Roundup® products into the stream of commerce without adequate warnings of the
15
       hazardous and carcinogenic nature of glyphosate, Plaintiff Scott VanDerZanden has suffered
16

17     severe and permanent physical and emotional injuries. Plaintiffs have endured pain and

18     suffering and have suffered significant mental, emotional, and physical damages, as well as

19     special damages, including significant expenses for medical care and treatment.

20                                                COUNT V.

21                                             Punitive Damages
22             146. Plaintiffs re-alleges and incorporates herein the preceding paragraphs of this
23     Complaint as if set forth in full.
24             147. At all material times, Monsanto knew or should have known that Roundup®
25     products were inherently dangerous with respect to their health risks.
26
     Page 33 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 34 of 36




 1             148. At all material times, Monsanto attempted to misrepresent and did misrepresent

 2     facts concerning the safety of Roundup® products.

 3             149. At all material times, Monsanto knew and recklessly disregarded the fact that
 4
       human exposure to Roundup® can and does cause health hazards, including non-Hodgkin’s
 5
       lymphoma.
 6
               150. Notwithstanding the foregoing, Monsanto continued to aggressively market and
 7

 8     apply Roundup® without disclosing the risks.

 9             151. Monsanto knew that Roundup® products were defective and were inherently

10     dangerous and unsafe as set forth herein, but continued to design, develop, manufacture,
11
       distribute, sell, and aggressively market and apply it so as to maximize profits as the expense of
12
       the health of the public, including Plaintiffs, in conscious and/or negligent disregard of the
13
       foreseeable harm caused by Roundup®.
14

15             152. As a direct and proximate result of Monsanto’s conscious and deliberate disregard
16     for the rights and safety of consumers such as Plaintiffs, Plaintiff Scott VanDerZanden suffered
17     severe and permanent physical injuries. He has endured substantial pain and suffering and has
18
       undergone extensive medical and surgical procedures, and radiation and chemo-therapy
19
       treatments. Plaintiffs have incurred substantial economic losses, including significant expenses
20
       for medical care and treatment, which they will continue to incur into the future. Plaintiffs have
21
       also suffered and will continue to suffer economic losses in the form of past lost wages, future
22
       lost wages, and lost earning capacity. Plaintiffs’ injuries are permanent, and will continue into
23
       the future.
24
               153. Monsanto’s conduct was committed with knowing, conscious, and deliberate
25
       disregard for the rights and safety of consumers, including Plaintiffs, thereby entitling Plaintiffs
26
     Page 34 – COMPLAINT
                                                                                            THOMAS C. PATTON, PC
                                                                                                 Attorneys at Law
                                                                                          8 North State Street, Suite 301
                                                                                           Lake Oswego, Oregon 97034
                                                                                            Telephone (503) 546-3357
                                                                                             Facsimile (503) 636-8512
               Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 35 of 36




 1     to punitive damages in an amount appropriate to punish Monsanto and deter it from similar

 2     conduct in the future.

 3                                                 COUNT VI.
 4                                             Loss of Consortium
 5              154. Plaintiffs re-alleges and incorporates herein the preceding paragraphs of this
 6     Complaint as if set forth in full.
 7              155. Plaintiff Susie VanDerZanden is married to Scott VanDerZanden, and was married
 8
       to him when his injuries occurred and throughout his illness and extensive treatment. Ms.
 9
       VanDerZanden was entitled to Mr. VanDerZanden’s comfort, care, affection, companionship,
10
       services, society, advice, guidance, counsel, and consortium and was deprived of such due to
11
       Monsanto’s conduct. As a result, Ms. VanDerZanden has suffered non-economic damages an
12
       amount not to exceed $1,000,000.
13
                                            VII. PRAYER FOR RELIEF
14
                WHEREFORE, Plaintiffs prays for judgment against the Defendant as follows:
15
                                               1. Plaintiff Scott VanDerZanden
16

17                  a.          $90,000,000 in non-economic damages;

18                  b.          $620,000 in economic damages in the form of past medical expenses, or

19                              an amount to be proven at trial;

20                  c.          $150,000 in economic damages in the form of future medical expenses, or

21                              an amount to be proven at trial;
22                  d.          $270,000 in economic damages in the form of lost wages;
23                  e.          $1,000,000,000 in punitive damages; and,
24                  e.          Plaintiffs’ costs and disbursements incurred herein.
25     /////
26
     Page 35 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
             Case 3:19-cv-08268-VC Document 1 Filed 08/29/19 Page 36 of 36




 1                                        2. Plaintiff Susie VanDerZanden

 2            a.      Non-economic damages for loss of consortium in an amount not to exceed

 3     $1,000,000.
 4            156. Plaintiffs pray for such other equitable or legal relief as the Court deems just.
 5                                  VIII. RESERVATION OF RIGHTS
 6            157. Plaintiffs reserves the right to assert additional claims as may be appropriate
 7     following further investigation and discovery.
 8
                                            IX. JURY DEMAND
 9
              158. Plaintiffs demand trial by Jury.
10
              DATED this 29th day of August, 2019.
11
                                                      By: __/s Thomas C. Patton__________
12                                                       Thomas C. Patton, OSB No. 963889
13                                                       Thomas C. Patton, P.C.
                                                         E-mail: Tom@TomPattonLaw.com
14                                                       Trial Attorney for Plaintiffs

15

16

17

18

19

20

21

22

23

24

25
26
     Page 36 – COMPLAINT
                                                                                           THOMAS C. PATTON, PC
                                                                                                Attorneys at Law
                                                                                         8 North State Street, Suite 301
                                                                                          Lake Oswego, Oregon 97034
                                                                                           Telephone (503) 546-3357
                                                                                            Facsimile (503) 636-8512
